Hitech Homes LLC v Burke (2019 NY Slip Op 02452)





Hitech Homes LLC v Burke


2019 NY Slip Op 02452


Decided on April 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2019

Sweeny, J.P., Manzanet-Daniels, Kern, Singh, JJ.


8843 160469/15

[*1]Hitech Homes LLC, Plaintiff-Respondent,
vTanya J. Burke, et al., Defendants-Appellants.


Zara Watkins, New York, for appellants.
Altschul & Altschul, New York (Mark M. Altschul of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about September 14, 2017, which denied defendants' motion to vacate a judicial sale, unanimously affirmed, without costs.
Defendants failed to make the showing of substantial prejudice required to vacate a judicial sale on the ground of lack of notice provided for in Real Property Actions and Proceedings Law § 231 (see RPAPL 231[6]; CPLR 2003; U.S. Bank N.A. v Martinez, 162 AD3d 528, 529 [1st Dept 2018]; Marine Midland Bank v Landsdowne Mgt. Assoc., 193 AD2d 1091, 1092 [4th Dept 1993], lv denied 82 NY2d 656 [1993]).
Nor did defendants show that the sale should be set aside on the ground of "exploitative overreaching" (U.S. Bank, 162 AD3d at 528). They failed to establish, among other factors, that the
auction price was unconscionably low — or even inadequate (see Guardian Loan Co. v Early, 47 NY2d 515, 521 [1979]; Polish Natl. Alliance of Brooklyn v White Eagle Hall Co., 98 AD2d 400, 408 [2d Dept 1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2019
CLERK